Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Brandon Hamilton Green appeals the district court’s order granting summary judgment to the Defendants on Green’s 42 U.S.C. § 1983 (2012) action. On appeal, we confíne our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Green’s informal brief does not challenge the basis for the district court’s disposition, Green has forfeited appellate review of the court’s order. See Williams v. Giant Food Inc,, 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED